       Case 20-12965                  Doc 44          Filed 01/27/21 Entered 01/27/21 11:31:00                                      Desc Main
                                                       Document     Page 1 of 12



                                          UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN DIVISION

In re:                                                                 §      Case No. 20-12965
                                                                       §
MICHELLE LAM                                                           §
                                                                       §
                                                                       §
                            Debtor                                     §

                                               TRUSTEE’S FINAL REPORT (TFR)

The undersigned trustee hereby makes this Final Report and states as follows:

     1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 06/25/2020. The
        undersigned trustee was appointed on 06/25/2020.

     2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. § 704.

     3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor
        as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to
        11 U.S.C. § 554. An individual estate property record and report showing the disposition of all
        property of the estate is attached as Exhibit A.

      4.         The trustee realized gross receipts of                                                                            $15,000.00

                          Funds were disbursed in the following amounts:

                          Payments made under an interim distribution                                                                      $0.00
                          Administrative expenses                                                                                          $0.00
                          Bank service fees                                                                                               $71.70
                          Other Payments to creditors                                                                                      $0.00
                          Non-estate funds paid to 3rd Parties                                                                             $0.00
                          Exemptions paid to the debtor                                                                                    $0.00
                          Other payments to the debtor                                                                                     $0.00

                          Leaving a balance on hand of1                                                                            $14,928.30

           The remaining funds are available for distribution.

     5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.


1
  The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursements will be distributed pro
rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum compensation set forth under
11 U.S.C. § 326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011)
       Case 20-12965                 Doc 44           Filed 01/27/21 Entered 01/27/21 11:31:00                                     Desc Main
                                                       Document     Page 2 of 12

     6. The deadline for filing non-governmental claims in this case was 12/24/2020 and the deadline
        for filing government claims was 12/24/2020. All claims of each class which will receive a
        distribution have been examined and any objections to the allowance of claims have been
        resolved. If applicable, a claims analysis, explaining why payment on any claim is not being
        made, is attached as Exhibit C.

     7. The Trustee’s proposed distribution is attached as Exhibit D.

     8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
        $2,250.00. To the extent that additional interest is earned before case closing, the maximum
        compensation may increase.

        The trustee has received $0.00 as interim compensation and now requests the sum of $2,250.00,
for a total compensation of $2,250.002. In addition, the trustee received reimbursement for reasonable
and necessary expenses in the amount of $0.00, and now requests reimbursement for expenses of
$29.80, for total expenses of $29.80.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.

Date: 01/14/2021                                                         By:       /s/ David P. Leibowitz
                                                                                   Trustee

STATEMENT: This Uniform form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act exemption 5 C.F.R.
§ 1320.4(a)(2) applies.




2
 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the Trustee’s Proposed
Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011)
                                              Case 20-12965                 Doc 44     Filed 01/27/21
                                                                                                  FORM 1
                                                                                                         Entered 01/27/21 11:31:00                                      Desc Main
                                                                                        Document      Page   3 of 12
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                               Page No:    1              Exhibit A
                                                                                                            ASSET CASES

Case No.:                      20-12965                                                                                                                        Trustee Name:                               David Leibowitz
Case Name:                     LAM, MICHELLE                                                                                                                   Date Filed (f) or Converted (c):            06/25/2020 (f)
For the Period Ending:         1/14/2021                                                                                                                       §341(a) Meeting Date:                       08/04/2020
                                                                                                                                                               Claims Bar Date:                            12/24/2020

                                   1                                                2                                3                                 4                        5                                         6

                          Asset Description                                      Petition/                    Estimated Net Value                   Property               Sales/Funds              Asset Fully Administered (FA)/
                           (Scheduled and                                      Unscheduled                   (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                      Unscheduled (u) Property)                                   Value                             Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                            Less Liens, Exemptions,
                                                                                                               and Other Costs)

 Ref. #
1       2118 N. Keeler Avenue Chicago IL, Cook                                        $285,000.00                            $74,639.00                                        $15,000.00                                             FA
        60639-0000
 Asset Notes:    Sale to Debtor of estate's right, title, and interest in this property was approved by order dated 10/19/2020 (dkt #42).
2        Make: Honda Model: Civic Year: 2012                                            $6,783.00                              $4,383.00                                             $0.00                                            FA
3        Living room and dining room set and bed room                                    $150.00                                 $150.00                                             $0.00                                            FA
         set
4        TV                                                                              $100.00                                 $100.00                                             $0.00                                            FA
5        Winter and summer apparel                                                       $100.00                                 $100.00                                             $0.00                                            FA
6        Fashion jewelry                                                                  $90.00                                  $90.00                                             $0.00                                            FA
7        Cash                                                                            $100.00                                 $100.00                                             $0.00                                            FA
8        Checking 2738 Chase Bank                                                        $452.82                                 $452.82                                             $0.00                                            FA
9        401(k)                                                                         $2,700.00                                     $0.00                                          $0.00                                            FA


 TOTALS (Excluding unknown value)                                                                                                                                                                        Gross Value of Remaining Assets
                                                                                    $295,475.82                              $80,014.82                                         $15,000.00                                       $0.00




 Initial Projected Date Of Final Report (TFR):            01/31/2021                                Current Projected Date Of Final Report (TFR):          01/15/2021               /s/ DAVID LEIBOWITZ
                                                                                                                                                                                    DAVID LEIBOWITZ
                                              Case 20-12965         Doc 44     Filed 01/27/21
                                                                                         FORMEntered
                                                                                                2       01/27/21 11:31:00                                   Desc MainPage No: 1                     Exhibit B
                                                                                Document      Page 4 of 12
                                                                        CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         20-12965                                                                                                 Trustee Name:                         David Leibowitz
 Case Name:                       LAM, MICHELLE                                                                                            Bank Name:                            Veritex Community Bank
Primary Taxpayer ID #:            **-***0671                                                                                               Checking Acct #:                      ******6501
Co-Debtor Taxpayer ID #:                                                                                                                   Account Title:
For Period Beginning:             6/25/2020                                                                                                Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                1/14/2021                                                                                                Separate bond (if applicable):

       1                2                                3                                              4                                                          5                 6                     7

   Transaction       Check /                          Paid to/                 Description of Transaction                                   Uniform           Deposit          Disbursement              Balance
      Date            Ref. #                       Received From                                                                           Tran Code            $                   $


09/28/2020            (1)      Diana Mora (Chase Cashier's Check)      Payment for purchase of Debtor's equity in real estate,              1110-000          $15,000.00                                   $15,000.00
                                                                       per order dated 10/19/2020 (dkt #42)
10/30/2020                     Veritex Community Bank                  Bank Service Fee                                                     2600-000                                       $24.98          $14,975.02
11/30/2020                     Veritex Community Bank                  Bank Service Fee                                                     2600-000                                       $22.60          $14,952.42
12/31/2020                     Veritex Community Bank                  Bank Service Fee                                                     2600-000                                       $24.12          $14,928.30

                                                                                          TOTALS:                                                                $15,000.00               $71.70           $14,928.30
                                                                                              Less: Bank transfers/CDs                                                $0.00                $0.00
                                                                                          Subtotal                                                               $15,000.00               $71.70
                                                                                              Less: Payments to debtors                                               $0.00                $0.00
                                                                                          Net                                                                    $15,000.00               $71.70



                     For the period of 6/25/2020 to 1/14/2021                                                           For the entire history of the account between 09/28/2020 to 1/14/2021

                     Total Compensable Receipts:                        $15,000.00                                      Total Compensable Receipts:                                $15,000.00
                     Total Non-Compensable Receipts:                         $0.00                                      Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                      $15,000.00                                      Total Comp/Non Comp Receipts:                              $15,000.00
                     Total Internal/Transfer Receipts:                       $0.00                                      Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                        $71.70                                     Total Compensable Disbursements:                                 $71.70
                     Total Non-Compensable Disbursements:                     $0.00                                     Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:                      $71.70                                     Total Comp/Non Comp Disbursements:                               $71.70
                     Total Internal/Transfer Disbursements:                   $0.00                                     Total Internal/Transfer Disbursements:                            $0.00
                                             Case 20-12965        Doc 44     Filed 01/27/21
                                                                                       FORMEntered
                                                                                              2       01/27/21 11:31:00                           Desc MainPage No: 2                   Exhibit B
                                                                              Document      Page 5 of 12
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         20-12965                                                                                        Trustee Name:                         David Leibowitz
Case Name:                       LAM, MICHELLE                                                                                   Bank Name:                            Veritex Community Bank
Primary Taxpayer ID #:           **-***0671                                                                                      Checking Acct #:                      ******6501
Co-Debtor Taxpayer ID #:                                                                                                         Account Title:
For Period Beginning:            6/25/2020                                                                                       Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               1/14/2021                                                                                       Separate bond (if applicable):

      1                 2                                3                                           4                                                 5                   6                    7

  Transaction        Check /                         Paid to/                Description of Transaction                           Uniform           Deposit          Disbursement            Balance
     Date             Ref. #                      Received From                                                                  Tran Code            $                   $




                                                                                                                                                                               NET               ACCOUNT
                                                                                       TOTAL - ALL ACCOUNTS                               NET DEPOSITS                    DISBURSE              BALANCES

                                                                                                                                                    $15,000.00                 $71.70           $14,928.30




                     For the period of 6/25/2020 to 1/14/2021                                                 For the entire history of the case between 06/25/2020 to 1/14/2021

                     Total Compensable Receipts:                      $15,000.00                              Total Compensable Receipts:                                $15,000.00
                     Total Non-Compensable Receipts:                       $0.00                              Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $15,000.00                              Total Comp/Non Comp Receipts:                              $15,000.00
                     Total Internal/Transfer Receipts:                     $0.00                              Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                      $71.70                             Total Compensable Disbursements:                                 $71.70
                     Total Non-Compensable Disbursements:                   $0.00                             Total Non-Compensable Disbursements:                              $0.00
                     Total Comp/Non Comp Disbursements:                    $71.70                             Total Comp/Non Comp Disbursements:                               $71.70
                     Total Internal/Transfer Disbursements:                 $0.00                             Total Internal/Transfer Disbursements:                            $0.00




                                                                                                                              /s/ DAVID LEIBOWITZ
                                                                                                                              DAVID LEIBOWITZ
                   Case 20-12965               Doc 44       FiledCLAIM ANALYSIS
                                                                  01/27/21      REPORT01/27/21 11:31:00
                                                                              Entered                                         Page No:
                                                                                                                      Desc Main                1
                                                             Document       Page 6 of 12                                           Exhibit C

Case No.            20-12965                                                                                             Trustee Name: David Leibowitz
Case Name:          LAM, MICHELLE                                                                                                        Date: 1/14/2021
Claims Bar Date:    12/24/2020

 Claim        Creditor Name            Claim       Claim       Uniform    Amount        Amount          Interest         Tax                   Net
  No.:                                 Class       Status       Tran      Allowed        Paid                                           Remaining
                                                                Code                                                                      Balance

          DAVID P. LEIBOWITZ       Trustee        Allowed      2100-000     $2,250.00           $0.00         $0.00            $0.00               $2,250.00
                                   Compensatio
                                   n
          3438 N Elaine Place
          Suite 4
          Chicago IL 60657-0801
          DAVID P. LEIBOWITZ       Trustee        Allowed      2200-000        $29.80           $0.00         $0.00            $0.00                  $29.80
                                   Expenses
          3438 N Elaine Place -
          Suite 4
          Suite 4
          Chicago IL 60657-0801
          LAW OFFICES OF           Attorney for   Allowed      3120-000        $41.80           $0.00         $0.00            $0.00                  $41.80
          DAVID P. LEIBOWITZ,      Trustee
          LLC                      Expenses
                                   (Trustee
                                   Firm)
          3438 N Elaine Place -
          Suite 4
          Chicago IL 60657-0801
          LAW OFFICES OF           Attorney for   Allowed      3110-000     $3,975.00           $0.00         $0.00            $0.00               $3,975.00
          DAVID P. LEIBOWITZ,      Trustee Fees
          LLC                      (Trustee
                                   Firm)
           3438 N Elaine Place -
           Suite 4
           Chicago IL 60657-0801
      1   TD BANK, USA BY          Payments to    Allowed      7100-900     $1,181.04           $0.00         $0.00            $0.00               $1,181.04
          AMERICAN                 Unsecured
          INFOSOURCE AS            Credit Card
          AGENT                    Holders
           4515 N Santa Fe Ave
           Oklahoma City OK
           73118
      2   LVNV FUNDING, LLC        Payments to    Allowed      7100-900     $2,002.92           $0.00         $0.00            $0.00               $2,002.92
                                   Unsecured
                                   Credit Card
                                   Holders
           Resurgent Capital
           Services
           PO Box 10587
           Greenville SC
           29603-0587
      3   LVNV FUNDING, LLC        Payments to    Allowed      7100-900       $534.45           $0.00         $0.00            $0.00                 $534.45
                                   Unsecured
                                   Credit Card
                                   Holders
          Resurgent Capital
          Services
          PO Box 10587
          Greenville SC
          29603-0587
                   Case 20-12965                  Doc 44       FiledCLAIM ANALYSIS
                                                                     01/27/21      REPORT01/27/21 11:31:00
                                                                                 Entered                                         Page No:
                                                                                                                         Desc Main                2
                                                                Document       Page 7 of 12                                           Exhibit C

Case No.             20-12965                                                                                               Trustee Name: David Leibowitz
Case Name:           LAM, MICHELLE                                                                                                          Date: 1/14/2021
Claims Bar Date:     12/24/2020

 Claim         Creditor Name             Claim        Claim       Uniform    Amount        Amount          Interest         Tax                   Net
  No.:                                    Class       Status       Tran      Allowed        Paid                                           Remaining
                                                                   Code                                                                      Balance

      4   LVNV FUNDING, LLC           Payments to    Allowed      7100-900       $821.58           $0.00         $0.00            $0.00                 $821.58
                                      Unsecured
                                      Credit Card
                                      Holders
          Resurgent Capital
          Services
          PO Box 10587
          Greenville SC
          29603-0587
      5   WELLS FARGO BANK,           Payments to    Allowed      7100-900     $1,023.64           $0.00         $0.00            $0.00               $1,023.64
          N.A.                        Unsecured
                                      Credit Card
                                      Holders
          PO Box 10438, MAC
          F8235-02F
          Des Moines IA
          50306-0438
      6   CITIBANK, N.A.              Payments to    Allowed      7100-900     $3,347.41           $0.00         $0.00            $0.00               $3,347.41
                                      Unsecured
                                      Credit Card
                                      Holders
          5800 S Corporate Pl
          Sioux Falls SD
          57108-5027
      7   CITIBANK, N.A.              Payments to    Allowed      7100-900     $1,909.08           $0.00         $0.00            $0.00               $1,909.08
                                      Unsecured
                                      Credit Card
                                      Holders
           5800 S Corporate Pl
           Sioux Falls SD
           57108-5027
      8   ABSOLUTE                    Payments to    Allowed      7100-900     $4,695.94           $0.00         $0.00            $0.00               $4,695.94
          RESOLUTIONS                 Unsecured
          INVESTMENTS, LLC            Credit Card
                                      Holders
           c/o Absolute Resolutions
           Corporation
           8000 Norman Center
           Drive, Suite 350
           Bloomington MN 55437
      9   PORTFOLIO                   Payments to    Allowed      7100-900     $1,101.82           $0.00         $0.00            $0.00               $1,101.82
          RECOVERY                    Unsecured
          ASSOCIATES, LLC             Credit Card
                                      Holders
           POB 41067
           Norfolk VA 23541
     10   PORTFOLIO                   Payments to    Allowed      7100-900     $4,271.01           $0.00         $0.00            $0.00               $4,271.01
          RECOVERY                    Unsecured
          ASSOCIATES, LLC             Credit Card
                                      Holders
          POB 41067
          Norfolk VA 23541
                   Case 20-12965            Doc 44       FiledCLAIM ANALYSIS
                                                               01/27/21      REPORT01/27/21 11:31:00
                                                                           Entered                                         Page No:
                                                                                                                   Desc Main                3
                                                          Document       Page 8 of 12                                           Exhibit C

Case No.           20-12965                                                                                           Trustee Name: David Leibowitz
Case Name:         LAM, MICHELLE                                                                                                      Date: 1/14/2021
Claims Bar Date:   12/24/2020

 Claim        Creditor Name        Claim        Claim       Uniform    Amount        Amount          Interest         Tax                   Net
  No.:                              Class       Status       Tran      Allowed        Paid                                           Remaining
                                                             Code                                                                      Balance

     11   MIDLAND FUNDING       Payments to    Allowed      7100-900     $4,662.24           $0.00         $0.00            $0.00               $4,662.24
          LLC                   Unsecured
                                Credit Card
                                Holders
          c/o MIDLAND CREDIT
          MANAGEMENT, INC.
          as agent
          P.O. Box 2011
          Warren MI 48090
     12   MIDLAND FUNDING       Payments to    Allowed      7100-900     $2,617.09           $0.00         $0.00            $0.00               $2,617.09
          LLC                   Unsecured
                                Credit Card
                                Holders
          c/o MIDLAND CREDIT
          MANAGEMENT, INC.
          as agent
          P.O. Box 2011
          Warren MI 48090
     13   MIDLAND FUNDING       Payments to    Allowed      7100-900     $2,543.40           $0.00         $0.00            $0.00               $2,543.40
          LLC                   Unsecured
                                Credit Card
                                Holders
          c/o MIDLAND CREDIT
          MANAGEMENT, INC.
          as agent
          P.O. Box 2011
          Warren MI 48090
     14   MIDLAND FUNDING       Payments to    Allowed      7100-900       $594.00           $0.00         $0.00            $0.00                 $594.00
          LLC                   Unsecured
                                Credit Card
                                Holders
          c/o MIDLAND CREDIT
          MANAGEMENT, INC.
          as agent
          P.O. Box 2011
          Warren MI 48090

                                                                        $37,602.22           $0.00         $0.00         $0.00               $37,602.22
                   Case 20-12965              Doc 44        FiledCLAIM ANALYSIS
                                                                  01/27/21      REPORT01/27/21 11:31:00
                                                                              Entered                             Page No:
                                                                                                          Desc Main                 4
                                                             Document       Page 9 of 12                               Exhibit C

Case No.             20-12965                                                                                   Trustee Name: David Leibowitz
Case Name:           LAM, MICHELLE                                                                                            Date: 1/14/2021
Claims Bar Date:     12/24/2020


        CLAIM CLASS SUMMARY TOTALS

                       Claim Class                Claim        Amount        Amount       Interest        Tax                 Net
                                                 Amount        Allowed        Paid                                        Remaining
                                                                                                                           Balance


         Attorney for Trustee Expenses            $41.80           $41.80        $0.00        $0.00        $0.00                $41.80
         (Trustee Firm)

         Attorney for Trustee Fees (Trustee     $3,975.00        $3,975.00       $0.00        $0.00        $0.00             $3,975.00
         Firm)

         Payments to Unsecured Credit Card     $31,305.62       $31,305.62       $0.00        $0.00        $0.00            $31,305.62
         Holders

         Trustee Compensation                   $2,250.00        $2,250.00       $0.00        $0.00        $0.00             $2,250.00

         Trustee Expenses                         $29.80           $29.80        $0.00        $0.00        $0.00                $29.80
  Case 20-12965            Doc 44     Filed 01/27/21 Entered 01/27/21 11:31:00                Desc Main
                                      Document      Page 10 of 12


                                                                                             Exhibit D
                                TRUSTEE’S PROPOSED DISTRIBUTION

Case No.:           20-12965
Case Name:          MICHELLE LAM
Trustee Name:       David P. Leibowitz

                                                               Balance on hand:                  $14,928.30


         Claims of secured creditors will be paid as follows: NONE



                                           Total to be paid to secured creditors:                     $0.00
                                                            Remaining balance:                   $14,928.30

         Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                   Total          Interim           Proposed
                                                               Requested       Payments to          Payment
                                                                                     Date
DAVID P. LEIBOWITZ, Trustee Fees                                $2,250.00            $0.00          $2,250.00
David P. Leibowitz, Trustee Expenses                               $29.80            $0.00               $29.80
Law Offices of David P. Leibowitz, LLC, Attorney                $3,975.00            $0.00          $3,975.00
for Trustee Fees
Law Offices of David P. Leibowitz, LLC, Attorney                   $41.80            $0.00               $41.80
for Trustee Expenses


                          Total to be paid for chapter 7 administrative expenses:                  $6,296.60
                                                             Remaining balance:                    $8,631.70

         Applications for prior chapter fees and administrative expenses have been filed as follows:
NONE



                       Total to be paid to prior chapter administrative expenses:                      $0.00
                                                             Remaining balance:                    $8,631.70

         In addition to the expenses of administration listed above as may be allowed by the Court,
priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

         Allowed priority claims are: NONE




UST Form 101-7-TFR (5/1/2011)
  Case 20-12965            Doc 44         Filed 01/27/21 Entered 01/27/21 11:31:00               Desc Main
                                          Document      Page 11 of 12


                                                 Total to be paid to priority claims:                   $0.00
                                                                Remaining balance:                  $8,631.70

        The actual distribution to wage claimants included above, if any, will be the proposed payment
less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $31,305.62 have been allowed and will be
paid pro rata only after all allowed administrative and priority claims have been paid in full. The timely
allowed general (unsecured) dividend is anticipated to be 27.6 percent, plus interest (if applicable).

         Timely allowed general (unsecured) claims are as follows:

Claim No. Claimant                                             Allowed Amt.           Interim        Proposed
                                                                    of Claim       Payments to        Amount
                                                                                         Date
           1 TD Bank, USA by American                               $1,181.04            $0.00        $325.64
             InfoSource as agent
           2 LVNV Funding, LLC                                      $2,002.92            $0.00        $552.25
           3 LVNV Funding, LLC                                        $534.45            $0.00        $147.36
           4 LVNV Funding, LLC                                        $821.58            $0.00        $226.53
           5 Wells Fargo Bank, N.A.                                 $1,023.64            $0.00        $282.24
           6 Citibank, N.A.                                         $3,347.41            $0.00        $922.96
           7 Citibank, N.A.                                         $1,909.08            $0.00        $526.38
           8 Absolute Resolutions Investments, LLC                  $4,695.94            $0.00       $1,294.78
           9 Portfolio Recovery Associates, LLC                     $1,101.82            $0.00        $303.80
          10 Portfolio Recovery Associates, LLC                     $4,271.01            $0.00       $1,177.62
          11 Midland Funding LLC                                    $4,662.24            $0.00       $1,285.49
          12 Midland Funding LLC                                    $2,617.09            $0.00        $721.59
          13 Midland Funding LLC                                    $2,543.40            $0.00        $701.28
          14 Midland Funding LLC                                      $594.00            $0.00        $163.78


                                Total to be paid to timely general unsecured claims:                $8,631.70
                                                                Remaining balance:                      $0.00

        Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
applicable).

         Tardily filed general (unsecured) claims are as follows: NONE



                       Total to be paid to tardily filed general unsecured claims:                     $0.00


UST Form 101-7-TFR (5/1/2011)
  Case 20-12965            Doc 44   Filed 01/27/21 Entered 01/27/21 11:31:00              Desc Main
                                    Document      Page 12 of 12


                                                         Remaining balance:                         $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

        Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
subordinated by the Court are as follows: NONE



                                    Total to be paid for subordinated claims:                       $0.00
                                                          Remaining balance:                        $0.00




UST Form 101-7-TFR (5/1/2011)
